—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about January 19, 2001, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act, which, if committed by an adult, would consti*300tute the crime of attempted, assault in the third degree, and placed him on probation for a period of 12 months with 10 days of community service, unanimously affirmed, without costs.
The record establishes that the court’s placement of appellant on probation was the least restrictive alternative consistent with his needs in light of his history of poor school attendance and the recommendation made in the probation report (see, Matter of Katherine W., 62 NY2d 947; Matter of Robert R., 207 AD2d 456). Concur — Nardelli, J. P., Lerner, Rubin, Saxe and Marlow, JJ.